By the Court.—Freedman, J.
Upon the present appeal but a single exception has been urged, and that relates to the submission to the jury of the question of damages for future pain and future disability.
The only testimony in the case relating in any way to plaintiff’s injuries, was given.by the plaintiff herself, and the testimony thus given contained a description of the injuries sustained, of past suffering and her present condition. Her injuries did not involve a loss of limb, or other loss of so marked a character that from a bare exhibition of it an inference of permanency could be drawn, and no proof was given showing or tending to show that there was any reasonable certainty of future pain or future disability. All this was left to mere conjecture. It was therefore error in the learned judge who presided at the trial to submit the question of future pain and future disability to the jury with power *258to award damages therefor. Mosher v. Russell, 44 Hun 12.
The judgment and order should be reversed and a new trial ordered with costs to the appellant to abide the event.
Ingraham, J., concurred.